DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 8-15 are pending.
Claims 4-7 are cancelled.

Response to Arguments
Applicant argues that the prior art of record does not teach or suggest the recited limitations at issue.   Applicant writes, “Hu lacks teaching of the recited combination of jaws, working channel and implement. Suzuki does not provide these missing elements. Although Suzuki shows a grasping instrument with jaws, that grasping instrument passes through the working channel and thus is not the surgical instrument with the working channel. Additionally, movement of the instrument between the opened and closed positions is achieved using a manual handle rather managed through a user interface. See Remarks at 8.
Applicant’s argument has been fully considered but it is not persuasive.  New grounds of rejection are advanced, see discussion below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et. al. (US 20190175799 A1, Dec. 8, 2017) (hereinafter “Hsu”) in view of Suzuki et. al. (US 20080125809 A1, May 29, 2008) (hereinafter “Suzuki”).
Regarding claims 1 and 3, Hsu teaches a surgical system comprising: a robotic manipulator (e.g., 12, Fig. 3); a first surgical instrument (e.g., 100, Fig. 16) removably mountable to the robotic manipulator and maneuverable within a body cavity by the robotic manipulator (as depicted in Fig. 13), said instrument having an end effector (e.g., 22, Fig. 2; [0066]) and a working channel (105, Fig. 17) proportioned to receive an implement (e.g., [0116]; Fig. 16) therethrough, and wherein the control of at least the first surgical instrument is managed through a user interface (e.g., 11, Fig. 1, [0196]).  See also [0092], [0154], [0185].
Note that Hsu teaches use of jaws (e.g., [0089]) and a working channel through which instruments may be extended, such as a scope (e.g., 121, Fig. 16) or a basket (e.g., [0120]).  However, Hsu does not explicitly teach use of jaws with a working channel through which instruments may be extended.
Suzuki teaches an end effector comprising a pair of jaws moveable between opened and closed positions (e.g., Fig. 3, 4), further including a working channel (33a, 33, Fig. 3).  Note that, while Suzuki teaches that the working channel is used for transport of liquid (rather as a channel through which instruments are extended), the structure of the channel is such that it “does not interfere with opening and closing of the forceps cups 32a and 32b. There is also no narrowing of the field of vision.”  See [0053].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Suzuki with the invention taught by Hsu such that the invention further comprises wherein the end effector comprising a pair of jaws moveable between opened and closed positions, the first surgical instrument further including a working channel an implement having a distal end extendable through the working channel, the implement operable to deliver energy to tissue disposed outside the working channel and wherein control of at least the first surgical instrument to effect movement between the opened and closed positions is managed through a user interface (as recited in claim 1); wherein at least one of the jaws is moveable between first and second positions to move the pair of jaws between opened and closed positions, and wherein a tendon system is actuatable by the robotic system to move the jaw between the first and second positions and to articulate the instrument (as recited in claim 3) in order to achieve a more integrated system (e.g., without interfering with opening and closing for jaws or narrowing of the field of vision). 
Note that a handle is also a user interface—it interfaces the user to the system.  
Regarding claim 2, Hsu teaches a surgical system, wherein the first instrument is articulatable in at least one degree of freedom; and wherein the control of at least the first surgical instrument to articulate in said at least one degree of freedom is managed through a user interface (e.g., [0066]). 
Regarding claims 8-15, as discussed above, Hsu teaches a surgical system, where the implement manually controllable to perform an action within a body cavity when the implement is disposed in the working channel (as recited in claim 8); further including a second robotic manipulator, where the implement is robotically controlled by the second robotic manipulator (as depicted in Figs. 1, 2) when the implement is within the working channel (as recited in claim 9); where the instrument end effector is configured to protect (via outer shafts or sheaths) surrounding tissue from an intervention performed using the implement (as recited in claim 10); wherein the instrument end effector electrically, thermally or optically isolates protect (via outer shafts or sheaths) the surrounding tissue (as recited in claim 11); where the working channel is connectable to a fluid or suction source for use in delivering fluid or gas or evacuating surgical materials, fluids or devices from a working area within a body cavity  (e.g., [0008]-[0009]) (as recited in claim 12); wherein the working channel has a distal end positioned proximal to the distal end of the end effector (as recited in claim 13).
Regarding claims 14 and 15, as discussed above, Hsu teaches a surgical system, except wherein the instrument shaft has an opening in a sidewall.  Suzuki teaches wherein the distal end of the working channel is coupled with an opening (e.g., for insertion of 21, Fig. 1) in a sidewall of the instrument shaft.  See Figs. 1, 3 and associated text.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Suzuki with the teachings of Hsu such that wherein the distal end of the working channel is coupled with an opening in a sidewall of the instrument shaft (as recited in claim 14); where the instrument is extendable from the working channel via the opening in the sidewall (as recited in claim 15) in order to allow for ease of insertion of the instrument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT LUAN/Primary Examiner, Art Unit 3792